Citation Nr: 1421316	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  13-19 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for left foot osteoarthritis.

2.  Entitlement to service connection for right foot osteoarthritis.

3.  Entitlement to service connection for left hand osteoarthritis.

4.  Entitlement to service connection for right hand osteoarthritis.

5.  Entitlement to a higher initial disability rating (evaluation) in excess of 10 percent for service-connected right shoulder strain.

6.  Entitlement to a higher initial disability rating (evaluation) in excess of 10 percent for service-connected left lower extremity meralgia paresthetica.

7.  Entitlement to a higher initial disability rating (evaluation) in excess of 20 percent for service-connected lumbar disc disease.

8.  Entitlement to a higher initial disability rating (evaluation) in excess of 20 percent for service-connected left carpal tunnel syndrome.

9.  Entitlement to a higher (compensable) initial disability rating (evaluation) for service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1991 to September 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal was processed using both the Virtual VA System and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran submitted a July 2013 substantive appeal, VA Form 9.  In the substantive appeal, the Veteran indicated his request to have a Board hearing by live videoconference (Board Videoconference hearing).  A Board Videoconference hearing has not been scheduled.  As such, the Board finds that a Board Videoconference hearing must be scheduled to address the appeal, and the Veteran notified of the time and place of the hearing.  Because Board Videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2013).  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).

In this case, it also appears that some documents are not associated with either file in Virtual VA and VBMS.  To ensure completeness of the record, the AOJ should confirm that all claim documents are included in both the Virtual VA and VBMS systems.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all claim documents pertaining to the issues on appeal are associated with the Veteran's file on Virtual VA and VBMS.

2. Schedule the Veteran for a Board Videoconference hearing to be held at the RO before a Veterans Law Judge of the Board in Washington, D.C. to address the issues as listed on the title page of this Remand.  Send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



